United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2622
                                   ___________

Ollie M. Hollman,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Teamsters Local 682,                    *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: April 7, 2010
                                Filed: April 13, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


       Ollie M. Hollman appeals the district court’s1 grant of Teamsters Local 682’s
motion for summary judgment. Having carefully reviewed the record de novo, see
Gordon v. Shafer Contracting Co., 469 F.3d 1191, 1194 (8th Cir. 2006), we find no
basis for reversal. Accordingly, we affirm the district court’s judgment. See 8th Cir.
R. 47B. We also grant appellee’s motion to strike appellant’s addendum, and we deny
appellant’s motion to file an affidavit.
                       ______________________________


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.